United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CHEYENNE VETERANS ADMINISTRATION
MEDICAL CENTER, Cheyenne, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gregory A. Hall, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1005
Issued: September 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2012 appellant, through her representative, filed a timely appeal from an
October 18, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) which
denied her reconsideration request on the grounds that it was untimely filed and failed to
establish clear evidence of error. Because more than one year elapsed between the last merit
decision dated October 4, 2010 to the filing of this appeal on April 4, 2012, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s October 3, 2011 request
for reconsideration was untimely filed and did not demonstrate clear evidence of error.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On July 22, 2009 appellant, then a 56-year-old nurse, sustained a hand injury when the
privacy screen of the computer fell on her hand while she was at work. OWCP accepted
appellant’s claim on September 17, 2009 for a right thumb contusion.
Appellant filed a series of CA-7 forms seeking wage-loss compensation for the period
August 30 to October 24, 2009.
OWCP denied appellant’s claims for wage loss, by decision dated February 17, 2010, on
the grounds that she had not submitted the required medical evidence to establish total disability.
Appellant requested an oral hearing on March 10, 2010 which was held on
August 11, 2010.
By decision dated October 4, 2010, the hearing representative partially modified its prior
decision and granted appellant four hours of compensation for each date that appellant received
medical treatment during the period August 30 to October 24, 2009; however, it still denied her
compensation for total disability on the grounds that the medical evidence she submitted did not
support a finding of total disability.
On October 3, 2011 OWCP received appellant’s reconsideration request. In support of
her reconsideration request, appellant submitted her own affidavit, a report from a Dr. Peckham
dated September 28, 2011 addressing her period of total disability, as well as a progress note
dated October 19, 2009.
On October 18, 2011 OWCP declined to perform a merit review of appellant’s case on
the grounds that her request for reconsideration was untimely filed.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle an employee to a review of OWCP’s decision
as a matter of right.2 This section, vesting OWCP with discretionary authority to determine
whether it will review an award for or against compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on [her] own motion or on application. The Secretary,
in accordance with the facts found on review, may-(1) end, decrease or increase the compensation previously awarded; or
(2) award compensation previously refused or discontinued.”

2

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).

2

OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).3 As one such limitation, it has stated that it
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.4 The Board has found that the imposition of
this one-year time limitation does not constitute an abuse of the discretionary authority granted
by OWCP under 5 U.S.C. § 8128(a).5
In computing the time for requesting reconsideration, the date of the event from which
the designated period of time begins to run shall not be included when computing the time
period. However, the last day of the period so computed shall be included unless it is a Saturday,
a Sunday or a legal holiday.6
ANALYSIS
OWCP improperly determined that appellant failed to file a timely application for review.
It issued its last merit decision in this case on October 4, 2010. Appellant requested
reconsideration on October 3, 2011.
In the October 4, 2010 decision, OWCP denied appellant’s claim for compensation for
the period August 30 to October 24, 2009. The appeal rights accompanying that decision
advised appellant that he could request reconsideration within one year of the date of the
decision. Counsel submitted a reconsideration request which the record reflects was received by
OWCP on October 3, 2011. As the one-year time period began to run on October 5, 2010, the
last day of the one-year time period was October 4, 2011. Therefore, appellant’s request was
timely pursuant to section 10.607 of OWCP regulations.7
The Board also notes that appellant did submit additional medical evidence with her
timely request for reconsideration, which addressed appellant’s claim of total disability. The
case will be remanded for OWCP to further review her October 3, 2011 reconsideration request
in accordance with its regulations and procedures.
CONCLUSION
The Board finds that OWCP erred in finding appellant’s October 3, 2011 reconsideration
request was untimely filed.
3

Although it is a matter of discretion on the part of OWCP whether to review an award for or against payment of
compensation, it has stated that a claimant may obtain review of the merits of a claim by: (1) showing that OWCP
erroneously applied or interpreted a point of law; or (2) advancing a relevant legal argument not previously
considered by OWCP; or (3) constituting relevant and pertinent new evidence not previously considered by OWCP.
See 20 C.F.R. § 10.606(b).
4

Id. at § 10.607(b).

5

See cases cited supra note 2.

6

David McDavid, 57 ECAB 149 (2005).

7

See supra note 5.

3

ORDER
IT IS HEREBY ORDERED THAT the October 18, 2011 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: September 13, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

